  Case 2:18-cv-00153-Z-BR Document 11 Filed 05/15/20                        Page 1 of 1 PageID 49



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                   AMARILLO DIVISION

 PRINCE MCCOY, SR.,                                §
                                                   §
          Plaintiff,                               §
                                                   §
 v.                                                §      2:18-CV-0153
                                                   §
 JOHN T. STOKES, et al.,                           §
                                                   §
          Defendants.                              §

                   ORDER DENYING MOTION FOR LEAVE TO AMEND

        Before the Court is plaintiff’s Motion for Leave to File Amended Complaint (ECF No. 10). The

Court notes that plaintiff has not attached a proposed amended complaint to his motion. Although plaintiff

attached an “exhibit” to his motion, this is not a proposed amended complaint on the proper form.

        Local Rule 15.1(a) of the Local Rules of Court for the United States District Court for the Northern

District of Texas requires that a copy of the proposed amended or supplemental complaint be attached to a

motion for leave to amend or supplement. The failure to submit a copy of a proposed amended complaint

is sufficient to support a denial of the motion. Plaintiff must submit the proposed amended complaint on

the proper form.

        For the reasons set forth above, plaintiff's "Motion for Leave to File an Amended Complaint" is

DENIED FOR FAILURE TO ATTACH A COPY OF THE PROPOSED AMENDED COMPLAINT ON

THE PROPER FORM.

        This Order terminates docket entry number 10.

        IT IS SO ORDERED.

        ENTERED on May 15, 2020.



                                                         ____________________________________
                                                         LEE ANN RENO
                                                         UNITED STATES MAGISTRATE JUDGE
